DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12, 14-17, 19, 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “designed” in line 5. It is not clear what this term is meant to encompass.
Claims 2-12, 14-15, and 22 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 16 recites the term “designed” in line 5. It is not clear what this term is meant to encompass.
Claims 17, 19, and 20 inherit the deficiencies of claim 16 and are likewise rejected.
Claim 23 recites the term “designed” in line 10. It is not clear what this term is meant to encompass.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-17, 19, 20, and 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable in view of US 6,143,017 (Thal) in view of US 2005/0209612 (Nakao).
In regards to claims 1, 3, and 16, Thal discloses the use of knotless continuous suture loops in anchoring tissue to bone mass (title and abstract). Thal states that the use of knotless continuous loop sutures aid and facilitates attachment procedures due to not requiring the knotting of sutures during surgery, especially in surgeries with tight spaces such as endoscopic surgery (column 1, lines 15-49 and column 2, lines 39-44). 
Thal shows in figure 7 and column 4, lines 55-64 a device that includes
a continuous suture loop (76 or 78); and
a needle (80 or 82) connected to suture loop.
However, Thal does not show that the needle is straight. In a related area, Nakao discloses a suture needle made of nitinol (paragraphs 21 and 58) used in a suturing assembly for endoscopic surgery (see title and abstract). Nakao states that the shape-memory properties of the needle allow it to take on desired shapes during surgery (figures 3-8; paragraphs 21, 58, 65-70) including straight or curved configurations. Thus, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the needle of Thal to use Nitinol as taught by Nakao to allow the needle to take on straight or curved shapes during surgery.
Thal shows that the suture loops would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region. The suture loop as shown in the figure has a suture with a length that is sufficient to allow the suture loop to be threaded through a graft strand multiple times.
Applicant has not disclosed any specifics about the stitched region of a graft strand and does not claim the stitched region of the graft strand. In addition, the wherein clauses of claims 1 and 16 appear to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the suture loop and needle disclosed by Thal and Nakao would be configurable for establishing a stitched region within a graft strand. 
In regards to claim 2, Thal and Nakao disclose the limitations of claim 1. In addition, the needle (80 and 82) disclosed in figure 7 can be considered as free floating since it appears the suture loops go through the needles.
In regards to claims 4 and 5, Thal and Nakao disclose the limitations of claim 1. In addition, the suture loop (76 or 78) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region.
In regards to claim 6-11, Thal and Nakao disclose the limitation of claim 1. In addition, the limitations of the present claims are directed to a component not actively recited for an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 In regards to claim 12, Thal and Nakao disclose the limitations of claim 1. Note that the claim does not recite any new elements. The claim only further attempts to further define something that is not claimed (the graft strand and the stitched region). Absent other limitations, the suture loop of Thal and Nakao would be considered as configured to be threaded through the graft strand multiple times via the straight needle to establish a plurality of stitching rows of the stitched region and each of the plurality of stitching rows in the graft strand would include a first stitching thread that establishes an angle relative to a second stitching thread.
In regards to claims 14-15, Thal and Nakao disclose the limitations of claims 1 and 12. In addition, the limitations of the present claims are directed to a component not actively recited for an intended use, A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claims 17 and 19, Thal and Nakao disclose the limitations of claim 16. In addition, the suture loop of Thal (76 or 78) would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region and would naturally shorten each subsequent time the straight needle is passed through the graft strand when forming the stitched region. Furthermore, the length of the suture would also be considered sufficient for configuring the suture loop around and through the graft strand multiple times when forming the whipstitched region.
In regards to claim 20, Thal and Nakao discloses the limitations of claim 16. In addition, the needle (80 or 82) as disclosed by Nakao in figure 7 can be considered as free floating.
In regards to claim 22, Thal and Nakao disclose the limitations of claim 1. In addition, the wherein clause limitations either recite an intended use or attempt to limit something not claimed (stitched region of a graft construct).   
In regards to claim 23, Thal discloses the use of knotless continuous suture loops in anchoring tissue to bone mass (title and abstract). Thal states that the use of knotless continuous loop sutures aid and facilitates attachment procedures due to not requiring the knotting of sutures during surgery, especially in surgeries with tight spaces such as endoscopic surgery (column 1, lines 15-49 and column 2, lines 39-44). 
Thal shows in figure 7 and column 4, lines 55-64 a device that includes
a continuous suture loop (76 or 78); and
a needle (80 or 82) connected to suture loop.
However, Thal does not show that the needle is straight. In a related area, Nakao discloses a suture needle made of nitinol (paragraphs 21 and 58) used in a suturing assembly for endoscopic surgery (see title and abstract). Nakao states that the shape-memory properties of the needle allow it to take on desired shapes during surgery (figures 3-8; paragraphs 21, 58, 65-70) including straight or curved configurations. This would make the needle have a fixed shape that is dependent on temperature that is designed to resist changing shape. Thus, it would have been obvious to one of ordinary skill in the art before the claimed invention was made to modify the needle of Thal to use Nitinol as taught by Nakao in order to allow the needle to take on straight or curved shapes during surgery.
Thal shows that the suture loops would naturally have a working portion with a length to allow the straight needle to pass through a graft strand multiple times for forming a stitched region. The suture loop as shown in the figure has a suture with a length that is sufficient to allow the suture loop to be threaded through a graft strand multiple times.
Applicant has not disclosed any specifics about the stitched region of a graft strand and does not claim the stitched region of the graft strand. Without further definition of the structure of the needle and suture loop, the suture loop would be considered as sufficient to allow the suture loop to be threaded through a graft strand multiple times via the straight needle for establishing a plurality of stitching rows of a whipstitched region within the graft strand.  In addition, the wherein clauses of claim 23 appear to be a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, the suture loop and needle disclosed by Thal and Nakao would be configurable for establishing a stitched region within a graft strand. 

Response to Arguments
Applicant's arguments filed 3/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art fails to teach or suggest the required features. Examiner disagrees. Applicant argues that the prior art is not “designed” for the claimed function. However, “designed” is indefinite as it is not clear what the bounds of this limitation are. This would make device of Thal modified with Nakao meet the limitations of the claims.
Applicant argues that the combination does not teach the combination of the continuous suture loop and the straight needle as part of a system for preparing a graft construct prior to surgery. However, these limitations only appear to be limitations of intended use because the graft is not actively recited as part of the system. Note that the only actively recited components of the system are the continuous suture loop and the needle, which Thal and Nakao disclose. Nakao provides the reasons for using the straight needle with the continuous suture loop of Thal. Without further definition with regards to the structure/composition of the suture loop and needle (ex. length of suture), the suture loop and needle would be considered as “designed” to perform the claimed function.
Applicant argues that the limitations are not intended use. Examiner disagrees. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 16, and 23.  When reading the preamble in the context of the entire claim, the recitation “for preparing a graft construct prior to performing a surgery” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791